Name: 70/281/EEC: Commission Decision of 27 May 1970 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organisation of agricultural markets
 Type: Decision
 Subject Matter: trade policy;  agricultural activity;  agricultural policy
 Date Published: 1970-06-01

 Avis juridique important|31970D028170/281/EEC: Commission Decision of 27 May 1970 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organisation of agricultural markets Official Journal L 118 , 01/06/1970 P. 0025 - 0026 Finnish special edition: Chapter 3 Volume 3 P. 0032 Danish special edition: Series I Chapter 1970(I) P. 0269 Swedish special edition: Chapter 3 Volume 3 P. 0032 English special edition: Series I Chapter 1970(I) P. 0300 COMMISSION DECISION of 27 May 1970 supplementing the Commission Decision of 3 April 1968 authorising certain management measures to be taken within the framework of the common organisation of agricultural markets (70/281/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities; Having regard to the Provisional Rules of Procedure of the Commission of 6 July 1971 1; Whereas, by its Decision of 3 April 1968 2, as last supplemented by the Decision of 17 September 1969 3, the Commission instituted machinery for authorising certain management measures to be taken within the framework of the common organisation of agricultural markets; Whereas the considerations which led the Commission to institute that machinery also apply to the fixing of the export refunds referred to in Article 9 of Council Regulation No 122/67/EEC 4 of 13 June 1967 on the common organisation of the market in eggs, as last amended by Regulation (EEC) No 436/70 5; Whereas, under Article 3 of Council Regulation (EEC) No 447/68 6 of 9 April 1968 laying down general rules for intervention buying of sugar, as amended by Regulation (EEC) No 1395/69 7, sugar held by intervention agencies may be sold by tender ; whereas, if the sugar is intended for export or for animal feed, the object of the invitation to tender must be to determine the amount of the export refund or of the denaturing premium ; whereas, to that end Article 7 of Commission Regulation (EEC) No 1987/69 8 of 8 October 1969 laying down detailed rules concerning the sale by tender of sugar by intervention agencies provides for the fixing of a maximum amount, or for a decision to discontinue the invitation to tender; Whereas, under Article 1 of Commission Regulation (EEC) No 376/70 9 of 27 February 1970 laying down the procedure and the conditions for the disposal of cereals held by intervention agencies, cereals held by intervention agencies must be sold by tender ; whereas, in the case of invitations to tender for export, the minimum selling price must be fixed on the basis of tenders submitted in response to that invitation in accordance with Article 5 (2) of the above Regulation ; whereas a decision may be taken to discontinue the invitation to tender; Whereas the maximum amount of the export refund or of the denaturing premium for sugar referred to in Article 7 of Regulation (EEC) No 1987/69 and the minimum selling price of cereals referred to in Article 5 (2) of Regulation (EEC) No 376/70 must, owing to trade requirements, be fixed very soon after the end of the time limit for the submission of tenders ; whereas, therefore, the authorisation procedure should be used for such fixing; Whereas the above-mentioned Decision of 3 April 1968 should therefore be supplemented; HAS DECIDED AS FOLLOWS: Article 1 1. The following shall be added to Article 1 (1) (b) of the Commission Decision of 3 April 1968 authorising certain management measures to be taken 1OJ No 147, 11.7.1967, p. 1. 2OJ No L 89, 10.4.1968, p. 13. 3OJ No L 236, 19.9.1969, p. 32. 4OJ No 117, 19.6.1967, p. 2293/67. 5OJ No L 55, 10.3.1970, p. 1. 6OJ No L 91, 12.4.1968, p. 5. 7OJ No L 179, 21.7.1969, p. 4. 8OJ No L 253, 9.10.1969, p. 7. 9OJ No L 47, 28.2.1970, p. 49. within the framework of the common organisation of agricultural markets: "The minimum selling price or the decision to discontinue the invitation to tender provided for in Article 5 (2) of Commission Regulation (EEC) No 376/70 of 27 February 1970 laying down the procedure and the conditions for the disposal of cereals held by intervention agencies." 2. The following shall be added to Article 1 (1) (d) of the above-mentioned Decision: "The maximum amounts of the denaturing premium and of the export refund referred to in Article 7 of Commission Regulation (EEC) No 1987/69 of 8 October 1969 laying down detailed rules concerning the sale by tender of sugar by intervention agencies, or a decision to discontinue the invitation to tender." 3. The following shall be added to Article 1 (1) of the aforementioned Decision: "(g) in the eggs sector: - the list of products for which an export refund shall be granted and the amount of the refund provided for in Article 5 of Council Regulation No 175/67/EEC 1 of 27 June 1967 laying down general rules for granting export refunds on eggs and criteria for fixing the amount of such refunds, as amended by Regulation (EEC) No 437/70 2." Article 2 This Decision shall enter into force on 1 June 1970. It shall be published in the Official Journal of the European Communities. Done at Brussels, 27 May 1970. For the Commission The President Jean REY 1OJ No 130, 28.6.1967, p. 2610/67. 2OJ No L 55, 10.3.1970, p. 2.